Motion of defendant National Investors Corporation for an order directing the clerk of the county of Richmond to transmit to this court the report of Joseph J. Baker, as referee herein, dated May 12, 1936, together with the accounts and all papers, and transferring and removing to this court, for hearing and determination, the motion made by the plaintiff at Special Term to confirm the report of the referee, and for other relief. The motion is denied. The order of this court does not indicate that it was our intention that the determination of the referee should be submitted to this court in the first instance. In any event it was not the intention of the court so to direct. The case does not warrant this court’s superseding the Special Term. Present — Lazansky, P. J., Young, Carswell, Johnston and Taylor, JJ.